IN THE COURT OF APPEALS OF IOWA

                                     No. 17-0445
                               Filed December 6, 2017


CODY KINZIE DITTMAR,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Michael J.

Shubatt, Judge.



      A defendant appeals the dismissal of his application for postconviction

relief. AFFIRMED.




      Taryn R. McCarthy of Clemens, Walters, Conlon, Runde & Hiatt, L.L.P.,

Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.




      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                        2


MCDONALD, Judge.

       Cody Dittmar appeals from the denial of postconviction relief stemming from

a sentence imposed as part of a plea deal. Dittmar pleaded guilty to unauthorized

possession of an offensive weapon, in violation of Iowa Code sections 724.1(1)(b)

and 724.3, and possession of an offensive weapon by a felon, in violation of Iowa

Code section 724.26 (2011). He claims his consecutive sentences for these

offenses violate the Double Jeopardy clause of the Iowa and United States

Constitutions. The Iowa Supreme Court has already resolved Dittmar’s claims.

See State v. Halliburton, 539 N.W.2d 339, 345 (Iowa 1995) (“We think the

legislature intended that a defendant who violates section 724.3 and section

724.26 be punished under both statutes. Consequently, [the defendant] was not

subjected to double jeopardy.”). “We are not at liberty to overrule controlling

supreme court precedent.” State v. Beck, 854 N.W.2d 56, 64 (Iowa Ct. App. 2014).

We affirm the judgment of the district court without further opinion. See Iowa Ct.

R. 21.26(1)(c), (d), (e).

       AFFIRMED.